Appeal by the defendant from a judgment of the Supreme Court, Queens County (Aloise, J.), rendered June 9, 2008, convicting him of criminal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally *785insufficient to establish his guilt of criminal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the third degree is not preserved for appellate review (see People v Finger, 95 NY2d 894, 895 [2000]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s acquittal on certain robbery charges did not preclude his convictions of criminal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the third degree (see People v Thomas, 266 AD2d 571, 572 [1999]). Moreover, as the People correctly point out, the “jury was free to accept or reject portions of the testimony presented to it” (People v Martinez, 63 AD3d 859, 860 [2009]). Skelos, J.P., Florio, Hall and Austin, JJ., concur.